                         Case 3:13-cv-00628-RCJ-CLB Document 141 Filed 01/07/21 Page 1 of 3



                     1    Michael A. Burke, Esq. (NSB #11527)
                          ROBISON, SHARP, SULLIVAN & BRUST
                     2    71 Washington St.
                     3    Reno, NV 89503
                          Telephone: (775) 329-3151
                     4    Email: mburke@rssblaw.com
                     5    Andrea Pacelli, Esq. (pro hac vice)
                     6    Elizabeth Long, Esq. (pro hac vice)
                          Eric Berger, Esq. (pro hac vice)
                     7    KING & WOOD MALLESONS LLP
                          500 Fifth Ave., 50th Floor
                     8    New York, New York 10110
                          Telephone: (212) 319-4755
                     9
                          Email: andrea.pacelli@us.kwm.com
                    10    elizabeth.long@us.kwm.com
                          eric.berger@us.kwm.com
                    11
                          Steven C. Sereboff, Esq. (pro hac vice)
                    12    SoCAL IP LAW GROUP LLP
                    13    1332 Anacapa, Suite 201
                          Santa Barbara, CA 93101
                    14    Telephone: (805) 230-1356
                          Email: ssereboff@socalip.com
                    15
                    16    Attorneys for Plaintiff Applications in Internet
                          Time, LLC
                    17
                    18                                         UNITED STATES DISTRICT COURT

                    19                                             DISTRICT OF NEVADA

                    20      Applications in Internet Time, LLC,
                                                  Plaintiff,                    Case No. 3:13-CV-00628-RCJ-CLB
                    21
                            v.
                    22                                                          AIT’S REQUEST FOR A STATUS
                            Salesforce.com, Inc.
                    23                                                          CONFERENCE UNDER L.R. 16-2
                                                  Defendant.
                    24
                    25             Pursuant to L.R. 16-2, Plaintiff Applications in Internet Time, LLC (“AIT”) respectfully

                    26   requests that the Court hold a status conference in view of the termination of inter partes review

                    27   (“IPR”) proceedings involving the two patents at issue in this action.

                    28             This action has been stayed since June 14, 2016 pending IPR proceedings filed by RPX
Robison, Sharp,
Sullivan & Brust
71 Washington St.        04554-00014/12416996.1
Reno, NV 89503                                                                                                LIVE 10745889v.2
(775) 329-3151
                         Case 3:13-cv-00628-RCJ-CLB Document 141 Filed 01/07/21 Page 2 of 3



                     1   Corporation (“RPX”) challenging the validity of the two patents at issue. (Dkt. #82.) However, the

                     2   Court’s purpose for the stay disappeared when the Patent Trial and Appeal Board (“PTAB”)

                     3   terminated the IPR proceedings (Dkt. #127, Ex. B), and further denied RPX’s request for rehearing

                     4   of the termination decision (Dkt. #137, Ex. A). Notably, Salesforce’s only argument for maintaining

                     5   or extending the stay was based on the theoretical possibility the PTAB could grant rehearing, a

                     6   possibility that no longer exists. (See Dkt. #134.) Despite this, Salesforce has refused to engage in

                     7   discovery or discussions concerning resumption of the action. As such, AIT respectfully requests a

                     8   status conference for the parties to discuss with the Court the time and manner in which activity in

                     9   this case should be restarted, including, e.g., the scheduling of a Markman hearing and the setting

                    10   of a calendar for the completion of fact and expert discovery.

                    11          DATED: This 7th day of January 2021.

                    12                                         ROBISON, SHARP, SULLIVAN & BRUST
                                                               71 Washington Street
                    13                                         Reno, Nevada 89503

                    14                                         /s/ Michael A. Burke, Esq.
                                                               MICHAEL A. BURKE, ESQ.
                    15                                         Attorneys for Plaintiff Applications in Internet Time, LLC
                    16
                                                               Andrea Pacelli, Esq. (pro hac vice)
                    17                                         Elizabeth Long, Esq. (pro hac vice)
                                                               Eric Berger, Esq. (pro hac vice)
                    18                                         KING & WOOD MALLESONS LLP
                    19                                         500 Fifth Ave., 50th Floor
                                                               New York, New York 10110
                    20
                                                               Steven C. Sereboff (pro hac vice)
                    21                                         SoCAL IP LAW GROUP LLP
                                                               1332 Anacapa, Suite 201
                    22                                         Santa Barbara, CA 93101
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                            2
(775) 329-3151                                                                                                  LIVE 10745889v.2
                         Case 3:13-cv-00628-RCJ-CLB Document 141 Filed 01/07/21 Page 3 of 3



                     1                                CERTIFICATE OF SERVICE

                     2          Pursuant to FRCP 5(b), I certify that I am an employee of ROBISON, SHARP,
                         SULLIVAN & BRUST, and that on this date I caused to be served a true copy of the
                     3   attached AIT’S REQUEST FOR A STATUS CONFERENCE UNDER L.R. 16-2 on all
                     4   parties to this action by the method(s) indicated below:

                     5   ____         by placing an original or true copy thereof in a sealed envelope, with
                                      sufficient postage affixed thereto, in the United States mail at Reno,
                     6                Nevada, addressed to:
                     7
                                      John J Frankovich
                     8                Leigh T Goddard
                                      McDonald Carano Wilson LLP
                     9                100 West Liberty Street, 10th Floor
                                      P.O. Box 2670
                    10                Reno, NV 89505-2670
                    11
                                      Kevin P.B. Johnson
                    12                Ray R Zado
                                      Sam S. Stake
                    13                Quinn Emanuel Urquhart & Sullivan, LLP
                    14                555 Twin Dolphin Drive, 5th Floor
                                      Redwood Shores, CA 94065
                    15
                                      Sam S. Stake
                    16                Quinn Emanuel Urquhart & Sullivan, LLP
                                      50 California Street, 22nd Floor
                    17
                                      San Francisco, CA 94111
                    18
                                      Attorneys for Defendant Salesforce.com, Inc.
                    19
                         ____         by personal delivery/hand delivery addressed to:
                    20
                    21   ____         by email addressed to:

                    22                John J. Frankovich:        jfrankovich@mcdonaldcarano.com
                                      Leigh T. Goddard:          lgoddard@mcdonaldcarano.com
                    23                Kevin P.B. Johnson:        kevinjohnson@quinnemanuel.com
                    24                Ray R. Zado:               rayzado@quinnemanuel.com
                                      Sam Stake:                 samstake@quinnemanuel.com
                    25
                           X          by using the Court’s CM/ECF Electronic Notification System.
                    26
                    27          DATED this 7th day of January, 2021.

                    28                                    /s/ Monica R. Wilmoth
Robison, Sharp,                                           Employee of Robison, Sharp, Sullivan & Brust
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151

                                                                   1
